DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chunhsi Andy Mu on 7/26/21.

The application has been amended as follows: amend claim 1 to correct antecedent basis issues.

1. An image recording apparatus, comprising: 
a conveyer configured to convey a medium in a conveyance direction; 
a recording head including a plurality of nozzles arranged in the conveyance direction; 

a signal output circuit configured to output a signal that varies depending on whether at least part of the nozzles is a discharge-defective nozzle of which discharge performance is lower than a predefined discharge performance; and 
a controller configured to: 
set at least one nozzle included in the nozzles as a target nozzle, and determine whether the discharge-defective nozzle is included in the at least one target nozzle based on the signal from the signal output circuit; 
control the image recording apparatus to perform image recording on the medium by causing the image recording apparatus to perform a plurality of recording passes in each of which a liquid is discharged from the nozzles to the medium during movement in the scanning direction of the carriage and a conveyance operation in which the medium is conveyed in the conveyance direction by the conveyer; and 
control the image recording apparatus to perform image recording by a multi-pass recording mode in which a thinned-out image is recorded by conveying the medium in the conveyance operation such that a plurality of recording areas on the medium for which an image is to be recorded by the recording passes performed continuously partially overlap with each other, and by recording a line image corresponding to one line in the scanning direction in an overlapping area, where the recording areas overlap with each other, in the recording passes performed continuously by use of [[the]] nozzles different from each other so that different parts of the line image are thinned out based on mask data, 

thin out part of the line image based on first mask data as the mask data in the recording passes performed continuously; 
in a case that the controller has determined that the discharge-defective nozzle is included in the at least one target nozzle .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I through VI, as set forth in the Office action mailed on 4/2/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/2/21 is withdrawn.  Claims 8-9, 12, and 19-22, directed to Species II through VI, are no longer 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “in a case that the controller has determined that the discharge-defective nozzle is included in the at least one target nozzle 
Regarding claims 2-22, for the same reason as discussed above for parent independent claim 1, dependent claims 2-22 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Chang et al. (US 2008/0106573 A1)
Discloses a method of printing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

July 26, 2021